JUDGE DuRELLE
delivered the opinion oar the court.
This action was1 brought by the Board oí Health of Henderson county against the county judge and others, composing the fiscal court of the county, for a mandatory injunction to compel appellees to turn over to appellant the control of the county pest house, and the charge of certain smallpox patients therein; it being alleged that public safety required the change.
*480It appears that in May, 1899, there was an epidemic of smallpox in Henderson county, and, upon the fiscal court undertaking to scale the salaries of the physicians and others employed by the board for the care of patients' in the pest house, the members of the board, and the physicians employed by them, resigned their offices.
The fiscal court thereupon appointed a committee of its members to take charge of the smallpox patients until such time as the vacancies in the board should be filled. The committee thereupon employed physicians, nurses and guards to care for the patients.
The epidemic had by this time much abated, and in a few days the greater part of the patients had been dis- , charged, as well as most of those held in custody under suspicion of being infected.
The 'State Board of Health, reappointed the' county board, and its members sought to take charge of the pest house and patients, alleging that some of the patients had been prematurely discharged, and that public safety required the board to have control of the measures adopted for stamping out the epidemic. This being refused, this suit was brought, and the trial court dismissed the petition upon the ground that the pest house was the property of the county, in charge of the fiscal court, which had authority, in case of necessity, to employ physicians, and take charge of patients suffering from epidemic diseases, and that a court of chancery could not compel the representatives of the county to -surrender the custody of the county’s property.
It is manifest that the propriety or impropriety of the resignation of the members of the board cuts no figure in this proceeding. Upon their re-appointment by the State Board, they had the same rights — no more, no less— *481that they would have had had they been other individuals appointed to the places. The statute authorizing their appointment, and defining their powers, gives to the State Board and its appointees, the county hoards, large, but necessary, powers, in case of epidemic diseases'.
They are empowered and it is their duty (section 2055, Kentucky Statutes), “to inaugurate and execute and to require the heads of families and other persons to execute such sanitary regulations as the local board may consider expedient to prevent the outbreak and spread of cholera, smallpox, . . . and other epidemic diseases1; and to this end may bring the infected population under prompt and proper treatment during premonitory or other stages of disease.”
Power of inspection of premises believed to be in an unclean and infectious condition are given them, as well as power to enforce the regulations of the State Board, and failure or refusal to obey their written request is punishable by a fine.
By section 2056, they.are authorized to establish quarantine against the introduction of contagious or infectious diseases, and may detain boats, trains or coaches believed to contain infected persons or articles. These powers1 are large, and justifiable only under the police power of the State.
It was undoubtedly proper for the fiscal court to take charge of the .epidemic during the time there was no local board. But it seems to us undeniable that, under the grant of power to “bring the infected population under prompt and proper treatment during premonitory or other stages of disease,” the board had authority to take charge of those suffering from the epidemic or suspected of infection, and this necessarily implies the custody and charge *482of the pest house, wherein the patients’ were confined. In executing this power, it was, of course, necessary to employ physicians, nurses,. etc. The board had no power to fix their compensation. That compensation, like the compensation of the members of the board themselves, was left to the discretion of the fiscal court, — not to its arbitrary discretion, but to a discretion governed by the value of the services. (Stephens v. Allen, 19 Ky. L. R., 1707, [44 S. W., 386]; Nelson Co. Court v. Town of Bardstown, 7 Ky. Law Rep., 41.)
While the board is not by statute made a corporation, it is created as an agency of the State. A similar agency has been, in the case of Gross v. Kentucky Board, &c., [49 S. W., 458], held suable as a corporation. And, while penalties are imposed for failure to observe the regulations and ■orders of the board, we do not think the enforcement of such penalties by the criminal courts- is their only remedy. The board is a high governmental agency, endowed by law with distinct legal rights, and charged with corresponding important duties. In order to the performance of those duties, its rights must be enforced, and the courts of the Commonwealth afford the proper means for their enforcement.
The judgment is reversed, and cause remanded, with directions to set aside the judgment, and enter a judgment in accordance with this opinion.